Citation Nr: 1426812	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  03-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for left ear hearing loss disability.




ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in Portland, Oregon, and Waco, Texas.  The Waco RO has current jurisdiction.

In September 2010, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a February 2012 Order, the Court vacated the September 2010 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In May 2012, the Board remanded the appeal for further development.

The Board notes that the Veteran's Virtual VA file contains a recent entry consisting of service treatment records.  However, these records are exact duplicates of those already in the claims file.  As such, the evidence does not require review by the RO prior to adjudication by the Board.

The Board notes that the Veteran had previously been represented by private attorney, Virginia Girard-Brady.  In September 2013, before certification of the appeal to the Board, that attorney terminated her representation of the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal. 

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains documents duplicative of those in the paper file.  VBMS does not contain any documents.

The issue of entitlement to a higher rating for a service-connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  A hearing loss disability of the left ear is not attributable to service.

2.  Hepatitis B did not manifest in service and is unrelated to service.

3.  Hepatitis C did not manifest in service and is unrelated to service.



CONCLUSIONS OF LAW

1.  A left-sided hearing loss disability was not incurred in or aggravated by service; and organic disease of the nervous system (sensorineural hearing loss) was not manifested within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Hepatitis B was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

3.  Hepatitis C was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in August 2007 and August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in a December 2013 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records, records from the social security administration, and identified private medical records.  VA medical opinions have been obtained.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

VA further assisted the appellant in the development of his claim by affording him an opportunity to appear for a hearing.  The appellant made a hearing request in May 2003 for a Board hearing, which he later withdrew in written correspondence dated May 2006.  He  failed to report for a Board hearing subsequently scheduled for May 2010.  He recently requested a Board hearing again in February 2013.  A hearing was scheduled for April 2014, and the Veteran again failed to report.  In this regard, the record shows the Veteran has been serving a life sentence in the Texas Department of Criminal Justice.  In March 2014, the warden of his prison determined the Veteran could not be transported due to the security risk, and that video-conferencing equipment was unavailable.

Further, there has been substantial compliance with the Board's May 2012 remand directives, insofar as the RO obtained further VA medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board notes that as the Veteran is a peacetime era Veteran, he did not engage in combat and 38 U.S.C.A. § 1154(b) does not apply in this case.  

      Hepatitis B and C

As noted by the Court in the Joint Motion, a current diagnosis of Hepatitis B and C has been established.  Joint Motion, p. 6.

Service treatment records do not document Hepatitis B or C in service.  The Veteran's service separation examination was normal.
The Veteran contends that his current Hepatitis B and C are due to receiving immunizations with an air gun device in service.  Given this contention, the Court determined that a VA medical opinion was needed to adjudicate the claim.

In October 2012, a VA medical opinion was obtained.  The examiner determined it was less likely as not that the Veteran's Hepatitis B or C were incurred during service, or were caused by any incident therein, to include the use of air gun or jet gun inoculations.

In rationale, the examiner provided discussion of medical literature on Hepatitis B and C.  The examiner noted that there is an extremely low likelihood of air gun inoculations causing Hepatitis.  Citing VA Benefits Letter, Relationship between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection, the examiner noted that there have been zero reported cases of Hepatitis C being transmitted by airgun transmission.  Hepatitis B, which is heartier and more readily transmitted, was unlikely but reported as occurring from airgun transmission in at least one case.

Here, the examiner determined that this Veteran's Hepatitis B and C were more likely caused by his high risk lifestyle, including multiple sex partners and the use of illicit drugs intranasally.  The diseases were likely passed by infected individuals to the Veteran during sex and/or by exposure to infected nasal mucosa during intranasal drug use.

The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his opinion on an examination of the claims file, medical literature, and reference to diagnostic reports.  He reviewed the Veteran's reported history and symptoms in rendering his opinion, as well as the service treatment records.  He provided a rationale for the conclusions reached.  

The only evidence to the contrary are the Veteran's competent lay assertions.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Board finds that the appellant is not credible because he has given an inconsistent medical history.  While the Veteran has reported that the use of high pressure needles, i.e. air gun immunization, in service was the only possible source of his hepatitis infection, he has ignored that the he self-reported having engaged in high-risk sexual activity and intranasal cocaine when seeking VA medical care. 

Moreover, the October 2012 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determining that the current Hepatitis B and C were not related to service.  He found other etiologies for the current conditions.  As he explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's statements, his opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the October 2012 VA examiner's opinion against that of the Veteran, the Board finds that the probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Finally, to the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, the United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hepatitis is not a chronic disease under § 3.309(a), §3.303(b) is not applicable.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


      Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no dispute that the Veteran has left ear hearing loss.  See, e.g., July 2002 VA examination report.

Service treatment reflect audiological findings on service entrance and separation for the left ear as follows.


HERTZ





500
1000
2000
3000
4000
1/1980
10
5
0
20
5
10/1982
10
0
0
0
30

Service treatment records include an undated referral for hearing conservation program for noise exposed personnel; it was indicated that the appellant served with armor.  No audiometric test results were either taken or recorded therein.

On service separation examination dated October 1982, the appellant denied ear, nose, and throat trouble, as well as hearing loss. 

In July 2002, a VA examination was conducted.  The examiner concluded, "the Veteran's present left ear hearing loss was not incurred during military service  though a mild loss in the left ear at 4,000 Hz not present on enlistment medical examination was recorded at military separation medical exam during 1982 and may be presumed due to excessive noise exposure during [the Veteran's] period of active military service."

In a December 2003 private medical report, profound sensorineural hearing loss of the left ear was noted.  The December 2003 evaluation report reflected that the appellant presented for a second opinion on his hearing loss and dizziness.  By history, the appellant reported significant noise exposure in service as a tank gunner and several episodes of "extreme noise concussion" and one specific episode of cannon fire next to his left ear which caused vertigo and a complete loss of hearing at that time.  Also, by history, the appellant had a perforated tympanic membrane and repair in 1994 by a physician in Duncanville, Texas.  

The examiner conducted a medical examination. He noted that he did not have medical records available for consideration.  He concluded, "Patient with profound, left-sided hearing loss and imbalance. The hearing loss is very likely secondary to the noise trauma in the service, but we need to make a complete workup has been done to rule out acoustic neuroma, primary otologic or central disease."

In September 2010, the Board denied the claim.  In February 2012, the Court determined that the July 2002 VA medical opinion was inadequate, and thus vacated the Board's decision.  

Specifically, the Joint Motion faulted the July 2002 VA examination report for failing to provide a rationale for the examiner's opinion that the Veteran's in-service hearing loss of the left ear was not the cause of his current hearing loss. Furthermore, the examiner did not address whether the Veteran's post-service perilymph fistula was the result of trauma sustained in service. 

In October 2012 and November 2012, additional medical opinions were obtained.

The October 2012 VA examiner determined it was less likely as not that the Veteran's in-service hearing loss of the left ear was the cause of his current hearing loss.  Further, the examiner found it less likely as not that the Veteran's post-service perilymph fistula was the result of trauma sustained in service. 

As rationale, the examiner discussed medical literature and included citations from the Veteran's medical record.  He noted that while there was a slight impairment at 4000 Hertz on separation, the Veteran denied experiencing hearing loss at the time.  There was no report of hearing loss in the ensuing 12 years post service.  

As for the perilymph fistula, the Veteran was diagnosed with the condition in 1995.  The examiner noted that this was of sudden onset, rather than a condition sustained over a long period of time.  The examiner noted that the Veteran worked in construction after military discharge, and also underwent ear surgery after service, both of which created a high risk for development of a perilymph fistula.  

In November 2012, the examiner discussed the Veteran's audiograms at entry and separation from service.  The examiner found that an inspection of the tracing indicated that the recording pen began to draw the tracing about 1/4 inch to the left of the graph area.  If one corrected for the offset tracing, the threshold was 20 decibels at 4000 Hertz in the left ear on enlistment.  At separation, the threshold was 30 decibels at 4000 Hertz in the left ear.  The examiner opined that hearing thresholds did not shift significantly between enlistment and separation.  As such, military  noise exposure did not cause hearing loss. 

As for the perilymphatic fistula, the examiner discussed medical literature indicating that the diagnosis depends on the antecedent history of otologic surgery, trauma, diving, or congential ear malformation.  Trauma was frequently the cause.  The examiner determined that the Veteran's perilymph fistula was not caused by any incident of service because none of the risk factors were present in service.  Specifically, the examiner noted that the Veteran did not suffer a significant head injury or a diving accident during service, for example.

The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The examiners based their opinions on an examination of the claims file, medical literature, and  diagnostic reports.  They reviewed the Veteran's reported history and symptoms in rendering the opinions, as well as the service treatment records.  They provided a rationale for the conclusions reached.  

By contrast, the December 2003 report is of low probative value.   The opinion was predicated on a complete work-up to rule out other causes, which the Veteran did not complete.  

The July 2002 VA examination report does not require discussion as it has been found inadequate by the Court.

The only other evidence to the contrary are the Veteran's competent lay assertions.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Here, the Board finds that the appellant is not credible because he has given an inconsistent medical history.  This history is described in detail in the September 2010 decision; the findings were undisturbed by the Court.  The Board incorporates the findings by reference herein.

Moreover, the October 2012 and November 2012 VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determining that the current left ear hearing loss was not related to service.  Other etiologies were identified.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the October 2012 and November 2012 VA examiners' opinions against that of the Veteran, the Board finds that the probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

For these reasons, the Board finds that the left ear hearing loss disability is not due to disease or injury that was incurred in or aggravated by active service. 

Finally, the Board further notes that, chronic disabilities, such as organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record here does not document left ear hearing loss within one year of the Veteran's January 1983 discharge.  Accordingly, such presumptive service connection is not warranted here.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, hearing loss as defined by VA was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.

Service connection for left ear hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


